DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the conductor comprising a reinforcing material, as recited by claim 7, must be shown or the feature canceled from the claims.  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 8, 12-17, 24, 25 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification as originally filed does not provide proper basis for the conductor comprising a reinforcing material.  While the specification describes that the conductor can act as a reinforcing material, it does not disclose the conductor comprising a reinforcing material.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 18-19, 22, 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama et al. (US 9,202,644) in view of Storey (US 4,006,287) and Borroni (US 4,118,593).  
Regarding claim 1, Aoyama discloses a cord switch configured to be installed along a door edge portion of a sliding door (col. 1, lines 14-17), comprising: 2a hollow tubular member (11) having elasticity and insulating properties, the hollow tubular member including a hollow portion (11a); and 3a plurality of electrode wires (12) disposed opposite an inner side of the tubular member 4and spaced apart by elastic force of the tubular member, 5wherein the plurality of electrode wires each include a conductor (120) formed by 6stranding a plurality of metal wires together, 7wherein all of the metal wires constituting the conductors are helically stranded together (stranded/twisted); wherein outer circumferences of the conductors are covered with a conductive covering layer (121); and wherein the conductive covering layer and the tubular member are composed of a same main component material (col. 3, lines 43-47; col. 4, lines 4-7); wherein an outer concave portion, which is located between the metal wires adjacent to each other and is disposed at an outer peripheral side of the metal wires, is embedded in the conductive covering layer (121); wherein the metal wires adjacent to each other in the circumferential direction of the conductors are pressed against each other and are in a surface contact with each other in such a manner that the outer concave portion is provided at an outer periphery of the adjacent metal wires constituting the conductors and an inner concave portion is provided at an inner periphery of the adjacent metal wires constituting the conductors (see Fig. 2A); and wherein the conductor is formed by a collective stranding (method of manufacturing, incident to apparatus claims); wherein when a pressing force (P) is externally applied, the hollow tubular member (11) is elastically deformed (Fig. 2B), the hollow portion of the hollow tubular member is collapsed, and the electrode wires are brought into contact with each other (Fig. 2B); and wherein, when the cord switch is pressed and the electrode wires are brought into contact with each other, the conductor hollow portion serves as a cushion to suppress damage to the electrode wires (intended use, see Figs. 2A and 2B).  Please note that a recitation of the intended use of a claimed apparatus does not differentiate the claimed apparatus from the prior art apparatus satisfying the claimed structural limitations.  
Storey teaches the plurality of metal wires (LH, RH) constituting the 2conductors aligned in a circumferential direction of the conductors and formed with a 3conductor hollow portion (G/L/P) surrounded by the metal wires and extending along a longitudinal 4direction of the conductors; wherein an outer peripheral shape of the conductor hollow portion is formed by aligning the metal wires in the circumferential direction of the conductors such that the conductors are exposed to the conductor hollow portion; wherein inner surfaces of the adjacent metal wires, located between the inner concave portions are directly exposed to inner surfaces of remaining metal wires in a state of use; and wherein the conductor is formed only by a collective stranding (method of manufacturing, incident to apparatus claims); wherein, in the state of use, an inside of the conductor hollow portion (G/L/P) is filled with air (col. 4, lines 30-34), such that a vacant space is provided inside the conductor hollow portion.  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use a hollow conductor portion and plane contact between the wires, as taught by Storey, in order to control the temperature of the conductor.  
Borroni teaches a cross-sectional shape of each of the metal wires being a non-circular shape and wherein the metal wires adjacent to each other in a circumferential direction of the conductor are pressed against each other and are in contact with each other in a plane (Fig. 2).  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use a hollow conductor portion and plane contact between the wires, as taught by Borroni, in order to improve conduction between the wires.   
1Regarding claim 3, Aoyama discloses the number of the metal wires constituting 2the one conductor is six or more.  
1Regarding claim 6166, Aoyama discloses the conductive covering layer is formed of a 2rubber composition or a thermoplastic elastomer composition blended with a conductive filler.  
Regarding claims 18-19, to the extent that Aoyama does not discloses the specific pitches, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to form a stranding pitch of the metal wires in the conductor is less than a strand/helical pitch of the electrode wires; a stranding pitch of the conductor wires in the conductor is less than a helical/strand pitch of the electrode wires, since workable dimensions would have been a matter of routine experimentation.   In re Antonie, 559 F.2d 618 (CCPA 1977).   Variations in the distance would have been obvious minor adjustments without patentable significance.  See In re Aller, 105 USPQ 233 (CCPA 1955)(Where general conditions of the claim are disclosed in the prior art, it is not inventive to discover optimal or workable ranges by routine experimentation).
Regarding claim 22, Aoyama discloses the conductive covering layer is composed of a rubber-based composition, blended with carbon black (col. 4, lines 4-7), and the tubular member is composed of a rubber-based composition.  To the extent the Aoyama does not disclose the specific material, it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to a number of know materials, such as a rubber-based composition obtained by crosslinking an ethylene-propylene-diene copolymer, as the preferred material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design preference.  In re Leshin, 125 USPQ 416.  
Regarding claim 23, Aoyama discloses the conductive covering layer is composed of a styrene-based thermoplastic elastomer composition, blended with carbon black, and the tubular member is composed of a styrene-based thermoplastic elastomer composition (col. 3, line 51).  

Regarding claim 28, Aoyama discloses a cord switch installed along a door edge portion of a sliding door (col. 1, lines 14-17), comprising: a hollow tubular member (11) having elasticity and insulating properties, the hollow tubular member including a hollow portion (11a); and a plurality of electrode wires (12) disposed opposite an inner side of the tubular member and spaced apart by an elastic force of the tubular member, wherein the plurality of electrode wires each include a conductor (120) formed by stranding a plurality of metal wires together, wherein all of the metal wires constituting the conductors are helically stranded together, wherein the plurality of metal wires constituting the conductors are aligned in a circumferential direction of the conductors; wherein an outer concave portion, which is located between the metal wires adjacent to each other and is disposed at an outer peripheral side of the metal wires, is embedded in a conductive covering layer (121) that covers outer circumferences of the conductors; wherein the metal wires adjacent to each other in the circumferential direction of the conductors are pressed against each other and are in a surface contact with each other in such a manner that the outer concave portion is provided at an outer periphery of the adjacent metal wires constituting the conductors and an inner concave portion is provided at an inner periphery of the adjacent metal wires constituting the conductors (see Fig. 2A) ; and wherein the conductor is formed by a collective stranding (method of manufacturing, incident to apparatus claims); wherein when a pressing force (P) is externally applied, the hollow tubular member (11) is elastically deformed (Fig. 2B), the hollow portion of the hollow tubular member is collapsed, and the electrode wires are brought into contact with each other (Fig. 2B); and wherein, when the cord switch is pressed and the electrodes are brought into contact with each other, the conductor hollow portions serves as a cushion to suppress damage to the electrode wires (intended use, see Fig. 2b).  
Storey teaches the plurality of metal wires (LH, RH) constituting the 2conductors aligned in a circumferential direction of the conductors and formed with a 3conductor hollow portion (G/L/P) surrounded by the metal wires and extending along a longitudinal 4direction of the conductors; wherein an outer peripheral shape of the conductor hollow portion is formed by aligning the metal wires in the circumferential direction of the conductors such that the conductors are exposed to the conductor hollow portion; wherein inner surfaces of the adjacent metal wires, located between the inner concave portions are directly exposed to inner surfaces of remaining metal wires in a state of use; wherein, in the state of use, an inside of the conductor hollow portion (G/L/P) is filled with air (col. 4, lines 30-34), such that a vacant space is provided inside the conductor hollow portion.  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use a hollow conductor portion and plane contact between the wires, as taught by Storey, in order to control the temperature of the conductor.  
Borroni teaches a cross-sectional shape of each of the metal wires being a non-circular shape and wherein the metal wires adjacent to each other in a circumferential direction of the conductor are pressed against each other and are in contact with each other in a plane (Fig. 2).  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use a hollow conductor portion and plane contact between the wires, as taught by Borroni, in order to improve conduction between the wires.   

Claims 7-8, 12 and 14-17, 24 and 25 remain rejected under 35 U.S.C. 103 as being unpatentable over Aoyama et al. (US 9,202,644) in view of Birbeck et al. (US 5,133,121) and Storey (US 4,006,287).  
Regarding claim 7166, Aoyama discloses a cord switch configured to be installed along a door edge portion of a sliding door (col. 1, lines 14-17), comprising:16 a hollow tubular member (11) having elasticity and insulating properties, the hollow tubular member including a hollow portion (11a); and a plurality of electrode wires (12) including a conductor portion (120) and being disposed 4opposite to an inner side of the tubular member and spaced apart by elastic force of the 5tubular member, 6wherein the conductor portions include a linear body (center 120) and a plurality of conductor 7wires (peripheral 120) helically stranded together around an outer circumference of the linear body, 8wherein a plurality of linear bodies (each center 120 of each wire 12), each including the linear body, are more likely to be extended in a longitudinal direction 9than each of the plurality of conductor wires; wherein outer circumferences of the conductors are covered with a conductive covering layer (121); wherein the conductive covering layer and the tubular member are composed of a same main component material (col. 3, lines 43-47; col. 4, lines 4-7); wherein the linear body is not hollow; wherein the plurality of linear bodies (each center 120 of each wire 12) are composed of a stranded body (by stranded wires around it) with a plurality of wires (120) stranded together, wherein the conductor portion has a concentric stranding structure in which the plurality of conductor wires (peripheral 120) are helically stranded together around the linear body (center 120) arranged at the center of the conductor; wherein when a pressing force (P) is externally applied, the hollow tubular member (11) is elastically deformed (Fig. 2B), the hollow portion of the hollow tubular member is collapsed, and the electrode wires are brought into contact with each other (Fig. 2B); wherein the conductor acts as a reinforcing material for the tubular member, to suppress buckling due to collapse of the cord switch (intended use, see Fig. 2B).  
Birbeck teaches a cross-sectional shape of each of the metal wires (4/6) being a non-circular shape and wherein the metal wires adjacent to each other in a circumferential direction of the conductor are pressed against each other and are in contact with each other in a plane; the plurality of conductor wires being metal wires made of copper (col. 3 lines 13-49) or copper alloy.  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to form/arrange the wires, as taught by Birbeck, in order to improve conduction between the wires.   
Storey teaches a linear body (5, Fig. 4) having Young’s modulus (rubber, col. 4 lines 36-37) less than a Young’s modulus (metal) of said each plurality of conductor wires (2); and wherein the linear body is not hollow (see Fig. 4); the plurality of conductor wires being metal wires made of copper (col. 3 lines 16-18) or copper alloy; the linear body (5) being composed of a stranded body (by stranded wires 2) with a plurality of wires (2) stranded together, the linear body including at least one of rubber, Teflon (registered trademark), polyethylene, polypropylene, polystyrene, and nylon (rubber), wherein the conductor portion has a concentric stranding structure in which the plurality of conductor wires (2/10) are helically stranded together around the linear body (15) arranged at the center of the conductor portion.  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to form the linear body, as taught by Storey, in order to reduce the cost of the linear bodies and provide the appropriate/desired elasticity for the switch.
1Regarding claim 8, Storey teaches the linear bodies made of a substance (i.e. rubber) 2having a Young's modulus smaller than that of each of the plurality of conductor wires (metal).  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use a substance, as taught by Oka, in order to reduce the cost of the linear bodies and provide the appropriate elasticity.  
1Regarding claim 12166, Aoyama discloses the conductive covering layers are 2composed of a rubber composition or a thermoplastic elastomer composition blended with a conductive filler.
Regarding claims 14-17, to the extent that Aoyama does not discloses the specific pitches, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to form a stranding pitch of the metal wires in the conductor is less than a strand/helical pitch of the electrode wires; a stranding pitch of the conductor wires in the conductor is less than a helical/strand pitch of the electrode wires, since workable dimensions would have been a matter of routine experimentation.   In re Antonie, 559 F.2d 618 (CCPA 1977).   Variations in the distance would have been obvious minor adjustments without patentable significance.  See In re Aller, 105 USPQ 233 (CCPA 1955)(Where general conditions of the claim are disclosed in the prior art, it is not inventive to discover optimal or workable ranges by routine experimentation). 
Regarding claim 24, Aoyama discloses the conductive covering layer is composed of a rubber-based composition, blended with carbon black (col. 4, lines 4-7), and the tubular member is composed of a rubber-based composition.  To the extent the Aoyama does not disclose the specific material, it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to a number of know materials, such as a rubber-based composition obtained by crosslinking an ethylene-propylene-diene copolymer, as the preferred material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design preference.  In re Leshin, 125 USPQ 416.  
Regarding claim 25, Aoyama discloses the conductive covering layer is composed of a styrene-based thermoplastic elastomer composition, blended with carbon black, and the tubular member is composed of a styrene-based thermoplastic elastomer composition (col. 3, line 51).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Aoyama in view of Birbeck and Oka, and further in view of Zhu et al. (US 10,102,941).  
Regarding claim 23, Zhu teaches the use of a linear body (1) including a stranded body in which a plurality of natural fibers and chemical fibers are stranded together.  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use a linear body, as taught by Zhu, in order to provide the desire flexibility.  

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Aoyama in view of Storey and Borroni, and further in view of Hayakawa et al. (US 10,315,590).  
Regarding claim 26, Aoyama discloses substantially the claimed invention except for the winding direction of the wires and the winding direction the plurality of electrodes being opposite directions.  Hayakawa teaches the winding direction a twisted pair and the assembled article being in opposite direction, in order to cancel kinks out.  Accordingly, it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to the winding direction of the wires and the winding direction the plurality of electrodes being opposite directions, as taught by Aoyama, in order to cancel kinks out.  Please note that the combination of Aoyama and Hayakawa would result on a direction of a returning force of a strand of the metal wires and a direction of a returning force of a helical winding of the plurality of electrode wires being opposite directions.  

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Aoyama in view of Birbeck and Stoney, and further in view of Hayakawa et al. (US 10,315,590).  
Regarding claim 27, Aoyama discloses substantially the claimed invention except for the winding direction of the wires and the winding direction the plurality of electrodes being opposite directions.  Hayakawa teaches the winding direction a twisted pair and the assembled article being in opposite direction, in order to cancel kinks out.  Accordingly, it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to the winding direction of the wires and the winding direction the plurality of electrodes being opposite directions, as taught by Aoyama, in order to cancel kinks out.  Please note that the combination of Aoyama and Hayakawa would result on a direction of a returning force of a strand of the metal wires and a direction of a returning force of a helical winding of the plurality of electrode wires being opposite directions.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection, as applied.  
Please note that a recitation of the intended use of a claimed apparatus does not differentiate the claimed apparatus from the prior art apparatus satisfying the claimed structural limitations.  In this case, the conductor hollow portion and the conductors of Aoyama (as modified) meet the claimed structural limitations and are capable of performing the recited function.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833